thomas edward settles petitioner v commissioner of internal revenue respondent docket nos 13224-09l 13225-09l filed date after p filed his petitions in this court seeking review of r’s collection actions pursuant to sec_6330 he filed a petition in bankruptcy court the proceedings in this court were automatically stayed pursuant to u s c sec_362 in an adversary proceeding pursuant to u s c sec_505 the bankruptcy court decided p’s underlying tax liabil- ities while the bankruptcy proceeding was still pending and without having first received any order of the bankruptcy court vacating or lifting the stay p filed motions to dismiss in the instant cases held the automatic_stay pursuant to u s c sec_362 does not prevent the granting of p’s motions to dismiss the petitions for review of collection actions filed pursuant to sec_6330 in this court thomas edward settles pro_se shawna a early for respondent verdate 0ct jun jkt po frm fmt sfmt v files settles sheila settles v commissioner opinion wells judge these cases are before the court on peti- tioner’s motions to dismiss the sole issue we must decide is whether the dismissal of petitioner’s cases would violate the automatic_stay that arises pursuant to u s c sec_362 when a bankruptcy petition is filed that has not been vacated or lifted and the bankruptcy proceedings are still pending background on date petitioner filed petitions in this court in the cases docketed at nos 13224-09l and 13225-09l chal- lenging among other things his underlying federal_income_tax liabilities for his and tax years at the time he filed his petitions he was a resident of tennessee on date petitioner filed a chapter bankruptcy petition with the u s bankruptcy court for the eastern district of tennessee bankruptcy court on date respondent filed with this court notices of proceeding in bankruptcy and on date this court issued an order in each of the instant cases that pursuant to u s c sec_362 the proceedings in this court were automatically stayed on date petitioner filed in the bankruptcy court an adversary proceeding against respondent pursuant to u s c sec_505 seeking declaratory_judgment as to the existence and or correctness of respondent’s proof_of_claim for outstanding income_tax liabilities that had been filed in the bankruptcy court and were the same underlying liabilities in issue in the instant cases on date the bankruptcy court granted respondent’s motion for summary_judgment and ruled that petitioner was estopped from challenging the amounts of the outstanding tax_liabilities respondent asserted in his proof_of_claim in the bankruptcy court the bankruptcy proceedings are still pending and the stay under u s c sec_362 has not been vacated or lifted consequently on date petitioner submitted to the court and to respondent motions to dismiss as moot the peti- tions in the instant cases on date the court filed petitioner’s motions in the instant cases respondent has no objection to the granting of petitioner’s motions verdate 0ct jun jkt po frm fmt sfmt v files settles sheila united_states tax_court reports discussion although other courts have addressed issues similar to the question before us this is the first occasion the tax_court has had to address the issue of whether we may dismiss a case that has been stayed under the automatic_stay provision of u s c sec_362 before the stay has been vacated or lifted by the bankruptcy court having jurisdiction over the matter as a preliminary matter we consider whether the tax_court even in the absence of the u s c sec_362 automatic_stay can grant petitioner’s motions to dismiss the instant cases in the deficiency context once a taxpayer has filed a petition with the tax_court the taxpayer cannot with- draw that petition see 62_tc_519 when the tax_court dismisses a deficiency case for a reason other than lack of jurisdiction we generally are required by sec_7459 to enter a decision for the commissioner for the amount of tax determined against the taxpayer in the notice_of_deficiency id pincite rule d requires that a decision entered pursuant to a dismissal on a ground other than lack of jurisdiction operate as an adju- dication on the merits of the taxpayer’s case however in the instant cases petitioner petitioned the court to review a collection action under sec_6330 not to redetermine a deficiency under sec_6213 in contrast to the deficiency context a taxpayer who files a petition asking the tax_court to review a collection action does have the option to withdraw that petition 118_tc_330 in wagner v commissioner t c pincite we distinguished petitions in collection cases from those in deficiency cases because sec_7459 applies only to a petition that is filed for redeter- mination of a deficiency and makes no mention of a petition filed to review a collection action in deciding that the tax- payers could withdraw their petition in wagner we consid- ered the federal rules of civil procedure which we may con- sult when our rules do not contain an applicable rule id pincite see rule b rule a of the federal rule sec_1 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure in 118_tc_330 n we stated that rule b relat- verdate 0ct jun jkt po frm fmt sfmt v files settles sheila settles v commissioner of civil procedure permits a court to dismiss an action at the plaintiff ’s request on terms that the court considers proper the purpose of rule a of the federal rules of civil procedure which requires court approval of a voluntary dis- missal is to protect the nonmovant from unfair treatment 583_f3d_948 6th cir grover by 33_f3d_716 6th cir unless the court orders otherwise the granting of a motion to dismiss pursuant to rule a of the federal rules of civil proce- dure is without prejudice as noted above respondent has no objection to the dis- missal of petitioner’s cases we conclude that consistent with wagner we may dismiss petitioner’s cases pursuant to rule a of the federal rules of civil procedure however we next consider whether we may grant a motion to voluntarily dismiss where an automatic_stay pursuant to u s c sec_362 is pending and has not been vacated pursuant to u s c sec_362 a bankruptcy petition operates as a stay applicable to all entities of the commencement or continuation of a proceeding before the united_states tax_court concerning a tax_liability of a debtor the term entity is defined to include person estate_trust governmental_unit and united_states trustee u s c sec_101 petitioner contends that the dismissal of the instant cases would not violate the automatic_stay under u s c sec_362 because u s c sec_362 stays the commencement or continuation of an action but not its dis- missal we are guided by the decisions of a number of other courts that have considered whether the dismissal of a case against a debtor violates the automatic_stay pursuant to u s c sec_362 ing to dismissals does not apply where the taxpayers voluntarily move the court to dismiss their petition filed under sec_6320 to review a notice_of_federal_tax_lien we note however that the statutory period during which petitioner could refile a petition in this court has expired pursuant to sec_6330 by its terms u s c sec_362 acts to stay actions or proceedings against the debtor in contrast u s c sec_362 acts to stay the commencement or continuation of a proceeding before the united_states tax_court the stay pursuant to u s c sec_362 is different from that pursuant to u s c sec_362 in that it acts to stay actions brought by the debtor however the provisions are similar in that they act to stay proceedings related to disputes regarding debts owed by the debtor accordingly as we explain below we consider the decisions of other courts concerning the purpose of the stay pursuant to u s c sec continued verdate 0ct jun jkt po frm fmt sfmt v files settles sheila united_states tax_court reports in general courts have held that u s c sec_362 does not prevent courts from dismissing cases against debtors for failures to comply with court rules or to prosecute pursuant to rule b of the federal rules of civil proce- dure see o’donnell v venc466_f3d_1104 9th cir 860_f2d_871 8th cir similarly courts have held that the automatic_stay does not prevent a court from dismissing a case against the debtor on the motion of the plaintiff pursuant to rule a of the federal rules of civil procedure see 288_f3d_234 5th cir 249_br_807 s d ala 852_fsupp_226 s d n y in contrast courts have held that where an order of dismissal against the debtor would require the court to con- sider issues related to the underlying case the dismissal would constitute a continuation of the judicial proceeding and is therefore barred by the automatic_stay see 72_f3d_754 9th cir cf 778_f2d_238 5th cir in deciding whether dismissal of a particular case violate sec_11 u s c sec_362 courts have looked to the purpose of the automatic_stay see 72_f3d_754 966_f2d_457 9th cir the purpose of u s c sec_362 is twofold it protects debtors by giving them breathing room stopping collection efforts and giving them the opportunity to attempt a repay- ment or reorganization plan and it protects creditors because otherwise ‘certain creditors would be able to pursue their own remedies against the debtor’s property those who acted first would obtain payment of the claims in preference to and to the detriment of other creditors ’ indep union of flight attendants f 2d pincite quoting h_r rept no pincite u s c c a n as with the automatic_stay pursuant to u s c sec it a the provisions of paragraph applicable to proceedings in the tax_court applies by its making a to be instructive for considering whether the stay pursuant to u s c sec_362 acts to bar petitioner’s voluntary dismissal of the instant cases verdate 0ct jun jkt po frm fmt sfmt v files settles sheila settles v commissioner terms only to the commencement or continuation of pro- ceedings and not to their dismissal as we explained in 96_tc_895 in addi- tion to those purposes of u s c sec_362 articulated above the purpose of enacting u s c sec_362 was to clarify that this court would no longer exercise wholly concurrent jurisdiction with the bankruptcy court with respect to the resolution of tax issues dismissing petitioner’s cases does not require that we con- sider any issues related to the underlying cases con- sequently consistent with the analysis of other courts a dismissal of the instant cases would not constitute a continu- ation of the judicial proceedings see dean f 3d pincite additionally granting petitioner’s motions to dismiss the instant cases is entirely consistent with the purposes of u s c sec_362 because the bankruptcy court has already adjudicated petitioner’s tax_liabilities the goal of judicial economy has been satisfied indeed that goal will be furthered by prompt dismissal of the instant cases rather than by permitting them to languish on our docket until after the bankruptcy court resolves the remainder of peti- tioner’s disputes with respect to his creditors similarly the dismissal of petitioner’s cases is not inconsistent with the dual purpose of protecting the debtor from harassment by creditors and protecting creditors from other creditors accordingly we hold that u s c sec_362 does not prevent the dismissal of the instant cases on motions of peti- tioner for instance the court_of_appeals for the ninth circuit reasoned as follows t o permit post-filing dismissal based on resolution of issues presented by or related to an un- derlying case would require us to impose an unworkable rule to avoid undermining the debtor protection purpose of the automatic_stay before a court decides a question the court does not know which side will win therefore while a court actively considers an issue in a case against a debtor the court cannot know whether its consideration will in the end help or harm the debtor a rule permitting post-filing dismissal based on a determination of issues pre- sented by or related to an underlying case is unworkable because in practice it would require courts to know the answers to questions before deciding them as we were reminded by lewis carroll first the trial then the verdict such a holding should surprise no one 72_f3d_754 9th cir verdate 0ct jun jkt po frm fmt sfmt v files settles sheila united_states tax_court reports to reflect the foregoing appropriate orders of dismissal will be entered f verdate 0ct jun jkt po frm fmt sfmt v files settles sheila
